Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicants’ election of the species, compounds having a hydroxyl group, without traverse within the response of May 25, 2021 is acknowledged.
3.	Claims 1-3, 6, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Within claims 1, 6, and 13, the language; R” is a reactive functional group from the at least one reactive functional group, R” is a first hydrogen atom from the hydrogen atoms, R’ is a second hydrogen atom from the hydrogen atoms, and R is a hydrogen atom from the hydrogen atoms; is confusing and appears to be unnecessarily verbose.  It is unclear what further limitation is conveyed by stating that hydrogen atoms and reactive functional groups are from themselves.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lespinasse et al. (US 2011/0315591 A1).
	Within paragraph [0067], Lespinasse et al. disclose grafting a functional reactant through the sidechain unsaturation of cardanol (a CNSL compound) to produce a functional compound that may be polymerized through esterification to produce a polyester.  In view of the unsaturation within the sidechain, the terminally functionalized requirement is considered to be satisfied.
6.	Claims 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2017/0349812 A1 A1).
	Within paragraph [0023], Gupta et al. disclose producing a bisphenol from cardanol (a CNSL compound) to produce a functional compound that may be polymerized through esterification to produce a polyester.
7.	Claims 1, 2, 6-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/003446 A1.
WO 2011/003446 A1 discloses a cardanol derivative having hydroxyl functionality, including terminal hydroxyl functional, and its use, optionally with other polyols and blowing agents, as a reactant for producing polyurethanes, including foams.  See page 17, lines 15+; page 18, lines 1-15; and claim 1 within page 41.  The structure within page 41 allows for a reactive phenolic hydroxyl group and an attached hydrocarbon chain terminated with Z, which may be a hydroxyl group.  Though the cardanol derivative may possess other substituents and reactive groups, the position is taken that one seeking to use the cardanol derivative in its disclosed capacity as a polyol reactant for producing the disclosed polyurethane would have been motivated to select variable species that would yield a polyol reactant, including a polyol reactant corresponding to that claimed.  Regarding claim 12, though the reference fails to specify that the other polyols are petrochemical-derived, it is noted that disclosed glycerin may be derived from petrochemicals.  Furthermore, given the disclosure that additional polyols may be used, the position is taken that it would have been obvious to use conventional petrochemical-derived polyol species in combination with the cardanol derivative.  The use of such blends would have been environmentally friendly as compared to compositions using exclusively petrochemical-derived polyols.  Regarding claim 20, given that the polyurethane may exclusively use the cardanol derivative as the polyol, one would have reasonably expected that at least 5% by weight of the polymer is derived from the CNSL derivative.
8.	Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765